Citation Nr: 0702718	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a fourth metacarpal fracture of the right hand.  

3.  Entitlement to service connection for migraine headache.  

4.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for residuals of an eye injury, claimed as blurred 
vision.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1980 to 
July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo New York.  The veteran was notified of the decision 
in August 2004.  

In July 2004, the RO denied the claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
entitlement to service connection for residuals of an eye 
injury, claimed as blurred vision, and entitlement to service 
connection for migraine headache.  The RO denied the claim of 
entitlement to an increased rating for residuals of a fourth 
metacarpal fracture of the right hand and continued the 
noncompensable rating, effective from November 1995.  The RO 
also determined that new and material evidence had not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for dental trauma.  This 
claim, however, was withdrawn when the veteran's accredited 
representative submitted a correspondence in February 2005, 
which indicated that the veteran desired to withdraw the 
claim.  

As for the veteran's claim that he is entitled to service 
connection for blurred vision, a review of the record shows 
that the veteran apparently relates his complaints of blurred 
vision to the in-service eye injury during his period of 
service in June 1982.  

Note that in May 1996, the RO denied the claim of entitlement 
to service connection for an eye injury because, in essence, 
the evidence did not show that the veteran's vision was 
impaired.  He was also notified of the decision in May 1996, 
he did not file a timely Notice of Disagreement (NOD), and 
the decision became final.  By correspondence dated in 
February 2003, the veteran claimed entitlement to service 
connection for blurred vision and put in parenthesis, the 
word "eyes."  The Board finds that the claim of blurred 
vision is related to the eye injury for which the veteran 
previously claimed entitlement to service connection.  
Accordingly, the veteran essentially claims entitlement to 
service connection for residuals of an eye injury, claimed as 
blurred vision.  As this claim was adjudicated in May 1996 
and is final, the Board construes the February 2003 
correspondence as a claim to reopen the previously denied 
claim.  

The issue of entitlement to service connection for PTSD and 
the issue of whether new and material evidence has been 
received to reopen the previously denied claim of entitlement 
to service connection for residuals of an eye injury, claimed 
as blurred vision is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records show that the veteran 
complained of headaches in connection with a June 1982 fall 
during his period of service.  

2.  The record shows that there is no evidence of a chronic 
headache disability at the time of the veteran's separation 
from service and no evidence of continuity of symptoms 
associated with the in-service complaints of headaches.  

3.  The post-service medical record includes a current 
diagnosis of migraine headache; however, the record does not 
include evidence of a medical opinion which tends to link the 
current diagnosis of migraine headache to the veteran's 
period of service, to include the June 1982 head injury.  

4.  The service-connected residuals which are attributable to 
the fourth metacarpal fracture of the right hand are 
manifested by subjective complaints of pain and numbness.  

5.  The severity of the service-connected residuals which are 
attributable to the fourth metacarpal fracture of the right 
hand does not approximate amputation of the ring finger.  


CONCLUSIONS OF LAW

1.  Migraine headache were not incurred in active military 
service.  38 U.S.C.A. §§ 1110 1112, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2006).  

2.  The criteria for entitlement to an increased 
(compensable) rating for the service-connected residuals of a 
fourth metacarpal fracture of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5227 (in effect prior to August 26, 2002, and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  As it pertains to 
the veteran's claim for an increased rating, this was 
accomplished by information provided in the June 2003 notice 
letter.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
entitlement to service connection for migraine headache and 
entitlement to an increased (compensable) rating for the 
service-connected residuals of a fourth metacarpal fracture 
of the right hand is not warranted.  Consequently, no 
disability rating and/or effective date will be assigned; 
therefore, while the veteran was not notified of the evidence 
pertinent to this element, there is no possibility of any 
prejudice to him.  

In March 2004, the veteran was provided with a notice letter 
which informed him of the information and evidence necessary 
to substantiate a claim for service connection.  In June 
2003, the RO provided the veteran with a notice letter 
pertaining to the claim of entitlement to an increased rating 
for residuals of a fourth metacarpal fracture.  

The Board initially concludes that, collectively,  the 
discussions contained in the June 2003 and March 2004 notice 
letters complied with VA's duty to notify the veteran.  For 
example, he was notified of the evidence that is necessary to 
substantiate claims for service connection and he was 
notified that VA required additional evidence to process the 
claim of entitlement to an increased rating for residuals of 
a right fourth metacarpal fracture; he was informed of the 
evidence that VA received in connection with the claim; he 
was informed of where to send the information and how to 
contact VA if he had questions or needed assistance.  The 
veteran was also informed of the efforts that VA would make 
to assist him in obtaining evidence necessary to substantiate 
the claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also told, in essence, to submit all evidence 
he had in his possession that was relevant to the claims.  

A review of the record shows that the veteran had knowledge 
of the evidence necessary to substantiate the claim for an 
increased rating.  The veteran submitted numerous VA 
outpatient medical treatment records which include complaints 
of the right hand and wrist, and his statement submitted in 
support of the claim indicates that he continued to receive 
treatment for the right hand, thereby acknowledging that it 
was helpful to his claim to submit evidence showing the 
current level of severity of the residuals of the right 
fourth metacarpal fracture.  

Any error in the adequacy of the notice provided to the 
veteran is not shown to have any effect on the case, or to 
cause injury to the veteran.  Any assistance that VA would 
provide to the veteran with respect to VA's duty to notify 
would not further substantiate the veteran's claims.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  As such, 
the Board concludes that any such harmless error does not 
prohibit consideration of the appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The record also reflects that the veteran's service medical 
records, service personnel records, VA examination report, 
and VA outpatient medical treatment records have been 
obtained and associated with the claims file.  The veteran 
has not identified any other obtainable medical records or 
evidence pertinent to the claims.  The Board is similarly 
unaware of any outstanding obtainable evidence.  Therefore, 
the Board is satisfied that the VA has complied with the duty 
to assist requirements.  

II.  Analysis

Entitlement to Service Connection for Migraine Headaches

The veteran maintains that he is entitled to service 
connection for migraine headaches.  He asserts that his 
current diagnosis of migraine headaches is related to an in-
service head injury.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  See 38 C.F.R. 
§ 3.303(b) (2006).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage v. Gober, 10 Vet. App. at 495-97.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

The service medical records show that the veteran injured his 
head after he tripped and fell.  Upon receiving treatment in 
connection with the fall, the veteran complained of 
headaches.  The September 1980 service enlistment examination 
report was essentially normal.  The contemporaneous report of 
medical history does not indicate that he had any problems 
associated with headaches.  The June 1982 chronological 
record of medical care states that the veteran tripped and 
fell on his face and complained of a headache and pain.  It 
is noted that the veteran may have been slightly intoxicated.  
He apparently loss consciousness and then regained 
consciousness when "he was awakened by a friend."  The July 
1984 separation examination report reveals a normal 
neurologic examination and the report does not include any 
complaints, findings, or a history of treatment for migraine 
headaches.  

The post-service medical record shows that the veteran is 
currently diagnosed as having migraine headaches.  These 
records, however, do not include a medical opinion which 
tends to establish a relationship between the current 
diagnosis of migraine headaches and the veteran's period of 
service, to include the June 1982 head injury.  The first VA 
outpatient treatment records associated with the claims file 
are dated in 1995.  These medical records do not include a 
diagnosis of migraine headaches.  The additional VA 
outpatient treatment records have dates which begin in 2001.  
The VA outpatient treatment records, dated in May 2004, state 
that the veteran has a three to four year history of migraine 
headache, status-post head injury.  The records states that 
the veteran was hit in the head with "an iron ball."  There 
are no reports of an in-service head injury associated with 
the diagnosis.  (See VA outpatient medical treatment records, 
dated on July 2001 to November  2004).  

In view of the foregoing, the Board concludes that the 
requirements for entitlement to service connection for 
migraine headaches are not met.  The Board initially finds 
that while the service medical records show in-service 
complaints of headaches, the evidence does not show that 
these complaints were chronic.  On service separation 
examination, there was no mention of the veteran continuing 
to experience headaches.  Note that in cases where a 
condition noted in service is not shown to be chronic, as is 
the situation in the instant appeal, continuity of 
symptomatology is required.  See 38 C.F.R. § 3.303(b).  In 
the veteran's case, there is no evidence of continuity of 
symptomatology.  The Board determines that the complaints of 
the headaches during his period of service were acute and 
transitory and that there is no evidence of continuity of the 
in-service complaints of headaches after the veteran's period 
of service.  For example, the complaints and diagnosis of 
migraine headache was shown many years after the veteran's 
separation from service.  (See VA medical outpatient 
treatment records, dated in 1995, and the VA outpatient 
medical treatment records, dated from July 2001 to February 
2005).  

As for the existence of competent medical evidence which 
relates the current diagnosis of migraine headache to the 
veteran's period of service, to include the June 1982 in-
service head injury, the post-service medical record does not 
include such evidence.  The postservice medical records 
appear to suggest that the diagnosis of migraine headaches is 
associated with a postservice injury.  Thus, in the absence 
of competent medical evidence which tends to establish a 
relationship between the current diagnosis of migraine 
headache and the veteran's period of service, service 
connection is not warranted.  

The Board has considered the veteran's assertions that the 
current diagnosis of migraine headache is related to his 
period of service.  The veteran is certainly competent to 
describe his own symptoms.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
However, as a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter, such as whether there 
is a medical relationship between a current disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 
(1990).  Thus, the claim is denied.  


Entitlement to an Increased (Compensable)Rating for Residuals 
of  Right Fourth Metacarpal Fracture

By rating decision, dated in May 1996, the RO awarded service 
connection for residuals of a fourth metacarpal fracture of 
the right hand and assigned a noncompensable rating, 
effective November 1995.  In February 2003, the veteran 
claimed entitlement to an increased rating for residuals of a 
fourth metacarpal fracture of the right hand.  The veteran 
essentially maintains that he is entitled to a compensable 
rating for residuals of a right fourth metacarpal fracture of 
the right hand.  He maintains that he has received continuous 
treatment for the disability.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  See 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected residuals of a right fourth 
metacarpal fracture are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, Ankylosis of the Little Finger or Ring 
Finger.  The veteran's fourth finger is the ring finger.  

The RO received the veteran's correspondence indicating that 
he requested an increased (compensable) rating for residuals 
of the right metacarpal fracture in June 2002.  During the 
pendency of the appeal, VA revised Diagnostic Codes 5216-
5230, which pertain to ankylosis and limitation of motion of 
fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
revisions became effective August 26, 2002.  Under DC 5227 
(effective prior to August 26, 2002) a noncompensable rating 
is warranted for ankylosis of the ring finger.  The note 
following DC 5227 indicates that extremely unfavorable 
ankylosis of the ring finger would be rated as amputation 
under Diagnostic Code 5155.  

Under 38 C.F.R. § 4.71a, DC 5227 (effective August 26, 2002), 
a noncompensable rating is assigned for favorable or 
unfavorable ankylosis of the ring finger (of the major or 
minor hand).  The Note associated with these criteria states 
that the evaluator should also consider whether evaluation as 
amputation is warranted and whether additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5155, a 10 percent 
rating is warranted for amputation at the proximal 
interphalangeal joint or proximal thereto (either hand), 
without metacarpal resection. With metacarpal resection (more 
than 1/2 of that bone lost), a 20 percent rating is warranted 
(either hand). Thus, the current manifestations do not more 
nearly approximate the criteria for a 20 percent rating.

Note that the veteran is entitled to the application of the 
version of the regulation that is more favorable to him from 
the effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria. Kuzma; VAOPGCPREC 3- 
2000.  

The evidence received in connection with the veteran's claim 
shows that he has subjective complaints of pain, numbness; he 
also complained of difficulty grasping objects.  There is no 
evidence of fracture, subluxation, or dislocation.  (See the 
VA outpatient medical treatment records, dated from July 2001 
to July 2002; the September 2003 VA X-ray Report; and VA 
outpatient medical treatment records, dated from June 2003 to 
December 2003).  

The veteran underwent VA examination in February 2004.  The 
February 2004 examination report states that the veteran 
writes with his right hand.  The examiner reviewed the 
medical records and stated that in approximately 1996 the 
veteran began to experience pain in the right hand which also 
traveled to the right arm and shoulder.  It is noted that the 
veteran has a history which is significant for carpal tunnel 
syndrome and that the veteran also complained of numbness and 
tingling of the right hand in connection with carpal tunnel 
syndrome.  The examiner also reported that the veteran 
complained of weakness in the right hand and dropping items 
out of the right hand.  

A physical examination was performed.  The examination was 
essentially normal; the veteran's grip was equal in all 
fingers of the right hand, he had normal flexion to touch the 
transverse crease of the hand, he was able to touch the thumb 
with the tip of all fingers without hesitation, he was able 
to move all joints of the right hand.  The examiner expressly 
stated that he saw no deformity in the use of the right hand.  
It is noted that the veteran wears a splint because of a 
carpal tunnel problem.  The impression was that the veteran 
has a stress fracture of the right fourth metacarpal with no 
X-ray at the time of the fracture and that there is no 
deformity shown on the X-ray dated in September 2003.  

In conclusion, the examiner noted that the veteran has 
symptoms of carpal tunnel syndrome, but that the veteran 
claims that the whole hand is numb in the morning and that 
the numbness travels up the arm and to the neck.  The 
examiner also stated that there was no evidence of atrophy of 
the muscles.  He notes that the veteran stated many symptoms; 
however, he (the examiner) was unable to find any physical 
changes that he could comment on.  The examiner stated that 
he did not find any residuals from the fracture of the fourth 
metacarpal on palpation or on X-ray.  The examiner also 
stated that "it is not at all likely that the stress 
fracture in 1984 is the cause of the symptoms which he now 
complains of."  

An April 2004 VA electromyography (EMG) report states that 
the veteran continued to complain of pain and numbness in the 
hand, and that he continued to experience dropping objects.  
As for the history of the veteran's disability, it is noted 
that he was provided a cast which extended up to the 
veteran's elbow when he injured the right hand during his 
period of service and that he now has numbness in the fourth 
finger.  A motor conduction study, sensory nerve test, and a 
quantitative EMG were performed.  The examiner stated that 
the veteran has a right ulnar neuropathy due to compression 
and/or entrapment of the right elbow and a secondary 
compression or entrapment of the sensory branch of the right 
distal ulnar nerve distal to the canal of the Guyon.  The 
examiner did not relate these findings to the right fourth 
metacarpal fracture.  

The May 2004 VA orthopedic note states that the veteran 
continued to complain of numbness and tingling of the right 
arm and that he experienced these symptoms intermittently for 
two or three years.  The veteran reported that he also 
dropped objects.  The note states that the veteran was seen 
by a neurologist in April 2004 and essentially reiterates the 
findings of the April 2004 EMG report.  The VA outpatient 
medical treatment records, dated through February 2005, shows 
diagnoses for carpal tunnel syndrome and right ulnar 
neuropathy.  The veteran was offered a release of the ulnar 
nerve at the wrist and elbow.  These records do not, however, 
reveal evidence of ankylosis or recommended amputation of the 
right fourth finger or right hand.  

In view of the forgoing, the Board concludes that the 
evidence does not show that the residuals attributable to the 
service-connected fourth metacarpal fracture of the right 
hand meet the criteria for a compensable rating under any 
applicable Diagnostic Code.  The RO evaluated the residuals 
of the right fourth metacarpal fracture of the right hand 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Applying the 
symptoms noted above to the applicable rating criteria, the 
Board finds that there is no basis for assigning a 
compensable rating under Diagnostic Code 5227 (ankylosis of 
the ring or little finger).  Essentially, this Diagnostic 
Code does not provide for a compensable rating, regardless of 
severity.  Moreover, the evidence does not show that the 
veteran has ankylosis of the right finger or right hand.  

Applying the Note associated with Diagnostic Code 5227, the 
Board finds that evaluation as amputation is not warranted, 
as there is no deformity of the right fourth 
finger/hand/wrist.  The record shows that there is no 
impairment which has been associated with the service-
connected residual fracture.  A VA examiner has specifically 
stated that the symptoms that the veteran complained of are 
not related to the fracture of the right ring finger.  

As to whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand, the Board 
finds that the evidence reveals normal motion of the fingers 
of the right hand.  (See VA examination report, dated in 
February 2004).  The evidence also reveals that there is 
interference with the overall function of the veteran's right 
hand; however, the evidence demonstrates that this 
interference is related to carpal tunnel syndrome, a 
disability for which the veteran is not service-connected.  
Accordingly, a compensable rating is not warranted under the 
provisions of the Note associated with Diagnostic Code 5227.  

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether an increased (compensable) 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain.  DeLuca 
v. Brown, 8 Vet. App. 202, 204-206 (1995).  The Board finds 
that there is insufficient evidence of objective pain on 
motion, or any other functional loss, to warrant a 
compensable rating.  In this regard, the evidence fails to 
show that he has residuals from the fracture which are 
analogous to amputation of the right ring finger.  The Board 
therefore concludes that the evidence does not show that 
there is functional loss due to pain to warrant a compensable 
rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  


Extraschedular Rating

The Board considered the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1); however, the evidence 
of record does not demonstrate that the service-connected 
residuals of the right fourth metacarpal fracture result in 
marked interference with earning capacity or employment 
beyond the interference that is contemplated by the assigned 
evaluation, or that the disability has necessitated frequent 
periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1) 
(2003); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

Conclusion

In view of the foregoing, the Board concludes that the 
evidence received in connection with the claim of entitlement 
to an increased (compensable) rating for residuals of the 
right fourth metacarpal fracture of the right hand does not 
meet the criteria for a compensable rating.  In reaching this 
conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement for an increased 
rating.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the claim is denied.  


ORDER

Entitlement to service connection for migraine headache is 
denied.  

Entitlement to an increased (compensable) rating for 
residuals of a fourth metacarpal fracture of the right hand 
is denied.  


REMAND

a.  Posttraumatic Stress Disorder

Additional development with respect to verifying the 
veteran's claimed in-service stressor(s) is necessary before 
the Board can adjudicate the claim.  In June 2002, VA 
received the veteran's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  As for 
the in-service stressor information, the veteran maintains 
that he was stationed on board the United States (USS) John 
F. Kennedy (JFK) during his period of service and that on 
April 14, 1983 the Marine Barracks in Lebanon were attacked 
by a terrorist group.  In connection with the attacks, he 
maintains that there were 271 casualties and that his duties 
included receiving the casualties that were transported to 
the USS JFK, some of which, he asserts, were dead.  
Essentially, he argues that he has unpleasant thoughts about 
the event and continues to have dreams about people crying 
and dying as a result of the attack.  (See the veteran's June 
2003 PTSD Questionnaire Form).  

The service personnel records reveal that the veteran served 
on board the USS JFK.  The Enlisted Performance Record shows 
that the veteran was stationed on the USS JFK from April 21, 
1983 to July 31, 1984.  Deck logs are not associated with the 
service personnel records.  These records do not indicate 
whether in fact the USS JFK actually participated in 
receiving casualties of the attack or that the veteran 
specifically participated in receiving casualties.  Records 
pertaining to the role of the USS JFK, if any, in the 
casualties of the 1983 attack in Lebanon are relevant to the 
veteran's claimed stressor(s).  

The post-service medical record includes evidence showing 
that the veteran is diagnosed as having PTSD.  In August 
2003, after an evaluation of the veteran at a VA Behavioral 
Health Clinic, the initial diagnostic impression was PTSD, 
non-combat type.  Additional VA outpatient medical treatment 
records also report a current diagnosis of PTSD.  (See VA 
outpatient medical treatment records, dated from July 2001 to 
February 2005).  

The RO undertook development action to verify the veteran's 
claimed in-service stressor(s).  In July 2004, D. Schoenle at 
the RO in Buffalo, New York emailed the webmaster at a 
department associated with the USS JFK (CV 67) and placed the 
following in the subject line, "verification of 
participation of an event /location of a ship."  D. Schoenle 
stated that the veteran reported that on April 14, 1983, the 
Marine Barracks in Lebanon were bombed and that the veteran 
was required to assist the medical staff with casualty care 
and transportation of the dead.  The question of whether the 
USS JFK operated as an overflow for mass casualties was 
asked.  

In response to the inquiry from D. Schoenle, internet-print-
outs pertaining to the USS JFK were submitted.  The internet 
records from the American Israel Public Affairs Committee 
(AIPAC) show that a van filled with explosives was driven 
into the U.S. Embassy in Lebanon on April 18, 1983 and that a 
bombed truck slammed into the US Marine Barracks in Lebanon 
on October 23, 1983.  

Mr. Schoenle was also advised to contact other agencies to 
verify the veteran's claimed stressor(S).  He contacted the 
Navy Historical Center.  A July 2004 email correspondence 
from K. Hurst, Historian, at the Naval Historical Center, 
states that the USS JFK was located at the port of Norfolk, 
Virginia.  On October 23, 1983, the USS JFK was a carrier en 
route to the Mediterranean.  In April 1984, the USS JFK was 
located at the port of Naples, Italy.  

As stated, the veteran's service personnel records show that 
he was on board the USS JFK from April 21, 1983 to July 31, 
1984.  Apparently, the attack in Lebanon occurred during the 
veteran's period of service.  Accordingly, there is a 
question of whether the veteran participated in recovering 
casualties, and whether the USS JFK operated as an overflow 
for casualties after the attack at the Marine Barracks in 
Lebanon.  

In view of the foregoing, on remand, contact the National 
Archives and Records Administration (NARA) and the United 
States (U.S.) Army and Joint Services Records Research Center 
(JSRRC) and request the deck logs for the USS JFK during the 
veteran's period of service.  Obtaining the ship's command 
history would also be helpful in verifying the veteran's 
claimed in-service stressor(s).  

b.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Entitlement to Service Connection for 
Residuals of an Eye Injury, Claimed as Blurred Vision

Additional development with respect to the inadequate notice 
provided to the veteran is necessary before the Board can 
determine whether new and material evidence has been 
submitted to reopen the previously denied claim for service 
connection.  The Board notes that by rating decision, dated 
in May 1996, the RO denied the claim of entitlement to 
service connection for an eye injury, noting that the veteran 
sustained a fall and trauma when he hit face, resulting in 
minor abrasions superiorly and laterally to the right eye, 
during his period of service in June 1982.  

The RO essentially denied the claim because the veteran's 
vision was not impaired.  He was properly notified of the 
decision in May 1996, he did not file a timely Notice of 
Disagreement (NOD), and the decision became final.  

As for the notice provided to the veteran, there are two 
notice letters of record.  Neither of these letters satisfies 
the notice requirements for new and material evidence claims.  
(See VA notice letters, dated in June 2003 and May 2004).  
Recent development in case law states that VA is obligated to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim, to 
look at the bases for the denial in the prior decision, and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection which were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Consequently, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  A review of 
the notice letters of record shows that the veteran was not 
provided with information that describes what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection which were found 
insufficient in the previous denial.  See Kent.  On remand, 
provide the veteran with such notice.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  A review of the 
record shows that the veteran was not provided with notice of 
the type of evidence that is necessary to establish a 
disability rating and an effective date in the event that the 
veteran's claim of entitlement to service connection for PTSD 
is granted or that the previously decided claim for service 
connection is reopened and granted.  Given the foregoing, the 
Board finds that the requirements set forth in Dingess have 
not been met.  On remand, provide the veteran with such 
notice.  

In view of the foregoing, on remand, in addition to 
requesting additional information as it pertains to verifying 
the veteran' s claimed in-service stressor(s), provide the 
veteran with the proper notice as required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 and which is consistent with 
the provisions of the decision in Kent and the provisions of 
the decision in Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the finally decided 
service connection claim.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
finally decided service connection claim, 
the notice letter must state the bases 
for the final decision and describe what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were deficient in the final 
decision.  

The veteran should also be informed that 
material evidence consists of a competent 
medical opinion which links a current 
diagnosis of an eye disability (blurred 
vision) to his period of service.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Contact the National Archives and 
Records Administration (NARA), the United 
States (U.S.) Army Joint Services Records 
Research Center (JSRRC), and any other 
appropriate agency and request the ship's 
deck logs and command histories for the 
USS JFK during the veteran's period of 
service for the period from April 21, 
1983 to July 31, 1984.  

3.  The RO should readjudicate the claims 
and verify that the requested development 
has been accomplished in a manner that is 
consistent with this Remand, and if the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


